UNITED STATES DISTRICT COUR'I`
FOR THE DISTRICT OF COLUMBIA

CARMEN JEAN-BAPTISTE,

)
)
Plaintiff, )
)
v. ) Civil Action No. ll-1587 (RCL)
)
DISTRICT OF COLUMBIA )
Defendant. ’ ) F I L E D
* Aus 102012
ORDER C|erk, U.S. District and
Bankruptcy Courts
lt is hereby

ORDERED that the attached jury verdict form and addendum shall be filed on the record
in this case; and it is further

ORDERED that judgment shall be entered on the verdict, It is further

ORDERED that the Clerk of Court shall transmit this Order with the verdict form and
addendum to the Attomey General for the District of Columbia.

SO ORDERED.

349 [,2 @,¢ Q. 
Date

RoyceVC. Lamberth, Chief Judge